OPINION — AG — **** LOSS OF ACCREDITATION **** A HIGH SCHOOL LOCATED IN A SCHOOL DISTRICT THAT SERVES LESS THAN ONE HUNDRED TEN (110) SQUARE MILES AND HAS AN AVERAGE DAILY ATTENDANCE OF LESS THAT FIFTY-FIVE (55) STUDENTS DURING THE 1974-75 SCHOOL YEAR AND AN AVERAGE DAILY ATTENDANCE OF MORE THAN FIFTY FIVE (55) DURING THE 1975-76 SCHOOL YEAR WOULD NOT BE CONSIDERED AS HAVING TWO, TWO YEAR PROBATIONARY PERIODS, BUT RATHER UNDER SUBSECTION 10 OF 70 Ohio St. 1971 3-104 [70-3-104], AS LAST AMENDED BY SECTION 1, CHAPTER 344 O.S.L. 1975, IS ENTITLED TO PROBATIONARY ACCREDITATION FOR TWO CONSECUTIVE YEARS IMMEDIATELY FOLLOWING ANY SCHOOL ANY SCHOOL YEAR DURING WHICH ITS AVERAGE DAILY ATTENDANCE IS LESS THAN FIFTY FIVE (55) STUDENTS.  A HIGH SCHOOL OF THE SAME CATEGORY AS IN NUMBER 1, WHICH HAS AN AVERAGE DAILY ATTENDANCE OF LESS THAN FIFTY FIVE (55) DURING A PARTICULAR SCHOOL YEAR, WOULD BE ENTITLED TO PROBATIONARY ACCREDITATION WHICH ITS AVERAGE DAILY ATTENDANCE FELL BELOW FIFTY FIVE (55); AND UNDER SUBSECTION 10 OF 70 Ohio St. 1971 3-104 [70-3-104], AS LAST AMENDED BY SECTION 1, CHAPTER 344 O.S.L. 1975, AFTER ANY SUCH TWO YEAR PERIOD OF PROBATIONARY ACCREDITATION, SUCH SCHOOL COULD NOT CONTINUE TO OPERATE IF IT HAD NOT INCREASED ITS AVERAGE DAILY ATTENDANCE TO AT LEAST FIFTY FIVE (55) DURING THE TWO CONSECUTIVE YEAR PROBATIONARY ACCREDITATION PERIOD.  UNDER SUBSECTION 10 OF 70 Ohio St. 1971 3-104 [70-3-104], AS LAST AMENDED BY SECTION 1, CHAPTER344 O.S.L. 1975, A HIGH SCHOOL LOCATED IN A DISTRICT THAT SERVES ONE HUNDRED TEN (110) SQUARE MILES OR MORE AND HAS AN AVERAGE DAILY ATTENDANCE OF LESS THAN FIFTY FIVE (55) STUDENTS DURING A PARTICULAR SCHOOL YEAR, WOULD BE ENTITLED TO PROBATIONARY ACCREDITATION FOR A PERIOD OF TWO CONSECUTIVE SCHOOL YEARS IMMEDIATELY FOLLOWING ANY SCHOOL YEAR IN WHICH ITS AVERAGE DAILY ATTENDANCE FELL BELOW FIFTY FIVE (55); AND AFTER ANY SUCH TWO YEAR PERIOD OF PROBATIONARY ACCREDITATION, SUCH SCHOOL WOULD BE ENTITLED TO ACCREDITATION IF DURING THE PROBATIONARY PERIOD IT INCREASED ITS AVERAGE DAILY ATTENDANCE TO THE REQUIRED NUMBER OF FIFTY FIVE (55) AS CALCULATED UNDER THE PROVISION OF SUBSECTION 10 OF SECTION 3104 APPLICABLE TO SUCH SCHOOL.  UNDER SUBSECTION 10 OF 70 Ohio St. 1971 3-104 [70-3-104], AS LAST AMENDED BY SECTION 1, CHAPTER 340, O.S.L. 1975, A SCHOOL OF THE SAME CATEGORY AS MENTIONED IN NUMBER 3 WOULD BE ENTITLED TO PROBATIONARY ACCREDITATION FOR TWO CONSECUTIVE YEARS AND WOULD BE ELIGIBLE TO OPERATE FOLLOWING THOSE YEARS IF DURING THE TWO CONSECUTIVE YEARS OF PROBATIONARY ACCREDITATION SUCH SCHOOL INCREASED ITS AVERAGE DAILY ATTENDANCE TO THE REQUIRED NUMBER OF FIFTY FIVE (55) AS CALCULATED BY THE PROVISIONS OF THE STATUTE APPLICABLE TO SUCH SCHOOL. UNDER THE FOREGOING STATUTE, AN ELEMENTARY SCHOOL WHICH IS REQUIRED TO RELOCATE ITS FACILITIES BECAUSE OF THE CONSTRUCTION OF A LAKE IS ENTITLED TO PROBATIONARY ACCREDITATION FOR A PERIOD OF FIVE CONSECUTIVE YEARS COMMENCING WITH THE 1975-76 SCHOOL YEAR AND RUNNING THROUGH THE 1979-80 SCHOOL YEAR, REGARDLESS OF THE PREVIOUS YEARS OF PROBATIONARY ACCREDITATION GRANTED TO SUCH SCHOOL.  UNDER THE STATUTORY PROVISION CITED ABOVE, AN ELEMENTARY SCHOOL WHOSE MINIMUM AVERAGE DAILY ATTENDANCE FALLS BELOW THE REQUIRED BY THE REGULATIONS OF THE STATE DEPARTMENT OF EDUCATION DURING A SCHOOL YEAR WOULD BE ENTITLED TO A TWO CONSECUTIVE YEAR PROBATIONARY ACCREDITATION PERIOD COMMENCING WITH THE SCHOOL YEAR IMMEDIATELY FOLLOWING ANY SCHOOL DURING WHICH THE SCHOOL'S AVERAGE DAILY ATTENDANCE FELL BELOW THE REQUIRED MINIMUM FOR THE PURPOSE OF ATTAINING SUCH MINIMUM AVERAGE DAILY ATTENDANCE DURING THE PROBATIONARY PERIOD.  UNDER THE STATUTORY PROVISION CITED ABOVE, AN ELEMENTARY SCHOOL HAVING AN AVERAGE DAILY ATTENDANCE OF LESS THAN THAT REQUIRED BY THE REGULATIONS OF THE STATE DEPARTMENT OF EDUCATION DURING THE 1973-74 SCHOOL YEAR WOULD BE ENTITLED TO PROBATIONARY ACCREDITATION DURING THE 1974-75 SCHOOL YEAR AND THE 1975-76 SCHOOL YEAR AND COULD CONTINUE TO OPERATE DURING THE 1976-77 SCHOOL YEAR IF SUCH SCHOOL HAD INCREASED ITS AVERAGE DAILY ATTENDANCE TO THAT REQUIRED BY THE REGULATIONS DURING THE TWO YEAR PROBATIONARY ACCREDITATION PERIOD. CITE: 70 Ohio St. 1971 3-104 [70-3-104], (GERALD E. WEIS)